Allowable Subject Matter
Claims 10-114, 16-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art of record fails to disclose or fairly suggest, alone or in combination,  a presentation device comprising processing circuitry, the processing circuitry being configured: to estimate behavior of a vehicle: to illuminate a projection pattern onto ground around the vehicle by an illuminator; and
to control the illuminator to illuminate the projection pattern in accordance with the behavior of the vehicle being estimated, wherein when there is a tendency for abnormal behavior of the vehicle estimated by the to estimate to get worse, the processing circuitry is configured to control the illuminator to change a display mode of a projection pattern in accordance with the tendency, the projection pattern comprising a gradual pattern of incremental adjustments in intensity that varies on the ground based on distance from the vehicle and particularly including “Wherein the projection pattern is disposed on a plurality of areas arranged adjacent to each other on the ground, and the gradual pattern of incremental adjustments corresponds to an incremental change in brightness of the projection pattern from a first area im the plurality of areas that is located closest to the vehicle to a second area in the plurality of areas that is located farthest away from the vehicle”, in combination with the remaining claimed limitations as recited in claim 10 (claims 11-12 and 16 are allowable since they are dependent on claim 10).
	Prior art of record fails to disclose or fairly suggest, alone or in combination, presentation device comprising processing circuitry, the processing circuitry being configured: to estimate behavior of a vehicle: to illuminate a projection pattern onto ground around the vehicle by an illuminator; and to control the illuminator to illuminate the projection pattern in accordance with the behavior of the vehicle being estimated; wherein in the control, an area around the vehicle expected to be affected by abnormal behavior of the vehicle is identified, and the processing circuitry is configured to control the illuminator to illuminate a projection pattern onto ground in the area around the vehicle, the abnormal behavior being estimated by the estimate and particularly including” the gradual pattern of incremental adjustments corresponds to an incremental change in brightness of the projection pattern from a first area in the plurality of areas that is located closest to the vehicle to a second area in the plurality of areas that is located farthest away from the vehicle” in combination with the remaining claimed limitations as recited in claim 13 (claims 14 and 17 are allowable since they are dependent on claim 13).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D. A whose telephone number is (571)272-1817.  The examiner can normally be reached on 8:00 AM to 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taningco Alexander H can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.   Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Minh D A/
Primary Examiner
Art Unit 2844